Citation Nr: 0519390	
Decision Date: 07/18/05    Archive Date: 07/22/05	

DOCKET NO.  04-02 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral shin splints.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1978 to 
September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the VARO in Chicago and June 2000 and July 2002 rating 
decisions of the VARO in Milwaukee that denied entitlement to 
the benefit sought.

No other issue is before the Board for appellate review at 
this time.  The Board notes that, in a May 2005 
communication, the veteran referred to various disorders, 
including a psychiatric disorder, high blood pressure, and 
gastric reflux disease.  These matters are referred to the RO 
for appropriate consideration.


FINDINGS OF FACT

1.  Evidence requisite for an equitable disposition of the 
claim has been developed and obtained, and all due process 
has been accorded.

2.  Bilateral shin splints were not documented for many years 
following service, and there is no competent medical evidence 
to link any current shin splints to active service. 


CONCLUSION OF LAW

Bilateral shin splints were not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for 
bilateral shin splints.  In the interest of clarity, the 
Board will initially discuss certain preliminary matters.  
The Board will then address the pertinent laws and 
regulations and their application to the evidence of record.

Duties to Notify and Assist.

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA), which was enacted on November 
9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  The VCAA eliminated the former statutory requirement 
that a claim be well grounded.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of the VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  These are codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  

With regard to the duty to notify, the VCAA requires VA 
notify a claimant of the information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of its duties, 
VA is to specifically inform the claimant of what portion, if 
any, of the evidence is to be provided by him and what part, 
if any, VA will attempt to obtain on his behalf.  See 
38 U.S.C.A. § 5103; see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 requires that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the initial RO adjudication denying 
the claim was in 1999, a time prior to the enactment of the 
VCAA.  A full review of the case was accomplished by the RO 
in July 2002.  The veteran was provided with a detailed 
communication regarding the VCAA in February 2002, several 
months prior thereto.  The Board therefore finds that the 
timing of the notice essentially complies with the 
requirements of the law as stated by the Court in Pelegrini.

The Board notes that all that VCAA requires is that the duty 
to notify is satisfied and that a claimant be given the 
opportunity to submit information and evidence in support of 
his claim.  Once this has been accomplished, all due process 
concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  See 
also Mayfield V. Nicholson, No. 02-1077 (U. S. Vet. App. 
April 14, 2005) (an error is not prejudicial when it did not 
affect the essential fairness of the adjudication).

The Board notes that the veteran has been afforded an 
opportunity for a personal hearing on appeal, but for 
whatever reason on his part, he failed to report.  The Board 
has carefully reviewed his statements and concludes that he 
has not identified further evidence not already of record.  
The Board notes that attempts have been made to obtain the 
veteran's available service medical records.  A notation from 
the National Personnel Records Center in St. Louis, dated in 
May 2003, reflects that all available service medical records 
had been mailed to the RO in May 2000 pursuant to a prior 
request.  It was stated there were no additional service 
medical records on file.  The Board believes therefore that 
reasonable efforts have been made to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  The 
Board thus finds that the veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  As a result, the Board finds that the provisions 
of the VCAA have been considered, and the development of the 
claim has been consistent with the provisions of the VCAA. 

Pertinent Laws and Regulations.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303; 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and an evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis.

As noted above, in a May 2003 communication, the National 
Personnel Records Center in St. Louis indicated that all 
available service medical records had been mailed to the RO 
in May 2000.  It was indicated no additional service medical 
records were on file.  The medical records that were received 
in May 2000 consisted primarily of the veteran's dental 
records.  Those records included a dental health 
questionnaire, dated on several occasions between 1978 and 
February 1981.  The veteran denied having any medical 
diagnosis or any recent illness.  No reference whatsoever was 
made to any complaints or findings indicative of shin 
splints.

The post service medical evidence of record dates from April 
1999.  In an April 1999 VA nursing note, the veteran was seen 
primarily for evaluation of polydrug abuse.  He also referred 
to pain and mild swelling of both shins.  He stated that he 
injured the shins when he was in service.  Elaboration was 
not provided.  

In his initial application for compensation benefits received 
in April 1999, the veteran indicated that he had shin splints 
in both legs that began bothering him in 1978.  He stated 
that he was seen in service for the shin splints in 1978.  As 
for any civilian physicians and/or hospitals from home or 
from where he received treatment since service, he reported 
"N/A."  

The Board notes that in a case where service medical records 
have been destroyed, VA has a heightened obligation to 
explain its findings and conclusions.  O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  In this case, there has been no 
indication that the veteran's service medical records have 
been destroyed.  While the veteran's service medical records 
have not been located, as noted above, the dental records are 
available and there is a dental health questionnaire 
available.  In that questionnaire, the veteran did not refer 
to any complaints or findings indicative of the presence of 
shin splints.  The post service medical evidence does not 
refer to complaints or findings indicative of shin splints 
until 1999, a time many years following the veteran's service 
discharge.  There is no competent medical evidence of record 
to establish that the shin splints, first reported many years 
following service discharge, are in any way related to the 
veteran's active service.

The only evidence supporting the veteran's claim consists of 
his own statements regarding the etiology of his shin 
splints.  However, he has not demonstrated that he has the 
requisite medical knowledge or training that would render him 
to competent to proffer such an opinion.  As such, his 
statements to the effect that there is a nexus between any 
current shin splints and his military service are no more 
then unsupported conjecture that is of no probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (lay 
persons cannot offer medical opinions requiring medical 
expertise).

The Board finds that the absence of any medical evidence of 
the presence of shin splints for years following service 
discharge is of far greater probative value then the 
veteran's own statements made in support of his claim.  
Therefore, the Board 







finds that the evidence is against the claim for service 
connection for bilateral shin splints.  


ORDER

Service connection for bilateral shin splints is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


